Citation Nr: 0206203	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  91-39 718	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder with organic mood and personality changes 
currently rated as 50 percent disabling. 

2.  Entitlement to an increased rating for residuals of head 
trauma, to include subjective complaints of headaches, 
dizziness and seizures, currently rated as 10 percent 
disabling.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from March 1977 to December 
1979. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Offices in New York, New York, Los Angeles, California, and, 
most recently, San Diego, California.  The case has been 
remanded on more than one occasion, and the Board concludes 
that sufficient development has been accomplished to 
equitably adjudicate the claims on appeal.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

2.  Post-traumatic stress disorder is not shown to result in 
severe impairment in the ability to obtain or retain 
employment. 

3.  Symptoms of post-traumatic stress disorder are not shown 
to have resulted in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; or an inability 
to establish and maintain effective relationships.

4.  No neurologic deficits associated with residuals of head 
trauma are shown, nor is this condition shown to have 
resulted in multi-infarct dementia. 

5.  Service connection is in effect for post-traumatic stress 
disorder, rated as 50 percent disabling; a fracture of the 
right femur, rated as 20 percent disabling; residuals of head 
trauma, loss of taste, loss of smell, tinnitus, and chronic 
low back pain syndrome, each rated as 10 percent disabling; 
and limitation of flexion of the right knee, rated 
noncompensable; the combined service-connected disability 
rating is 80 percent. 

6.  The veteran has a college degree and has reported that he 
worked full-time as a chiropractor from 1996 to 2001; he 
reported that he became too disabled to work in 1990.

7.  The veteran's service connected disorders do not render 
it impossible for the average person to follow a 
substantially gainful occupation or render the veteran unable 
to secure or follow a substantially gainful occupation 
consistent with his occupational experience and education.

8.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of a total disability 
rating for compensation based on individual unemployability 
on an extraschedular basis. 

9.  There are no extraordinary factors associated with the service-
connected residuals 
of post-traumatic stress disorder or head trauma productive of an unusual 
disability 
picture such as to render application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder are not met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.130, Diagnostic Code (DC) 9411 (2001); 38 C.F.R. § 4.132, 
DC 9411 (1996).  
 
2.  The criteria for a rating in excess of 10 percent for 
residuals of head trauma are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.124a, 
4.130 DCs 8045, 9304 (2001). 

3.  The criteria for a total disability rating for 
compensation based on individual unemployability are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by multiple statements and supplemental 
statements of the case, most recently dated in November 2001.  
The Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include medical report evidence dated through July 2001, 
has been obtained by the RO, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted.  

II. Post-traumatic Stress Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The ratings for psychiatric impairment changed during the 
pendency of the appeal, and the veteran will be provided the 
benefit of the criteria most favorable to him. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Under the "old" 
criteria in effect prior to November 7, 1996, a 50 percent 
rating was assigned for a psychoneurosis, such as post-
traumatic stress disorder, where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132 DC 9411 (1996).  A 70 percent 
rating under the old criteria required psychoneurotic 
symptoms of such severity and persistence as to result in 
severe impairment in the ability to obtain or retain 
employment.  Id. 

Under the "new" criteria which became effective November 7, 
1996, a 50 percent disability rating is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms of post-
traumatic stress disorder as:  flattened affect; 
circumstantial,   circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, DC 9411 (2001).   

A 70 percent disability rating under the new criteria is 
warranted where there is Occupational and social impairment 
due to post-traumatic stress disorder with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 
(2001). 

Turning to a summary of the relevant facts and procedural 
history, the veteran was involved a motorcycle accident 
during service in which he sustained a skull fracture and 
cerebral concussion and a possible post-traumatic temporal 
lobe seizure disorder.  Service connection for post-traumatic 
stress disorder was granted by a December 1992 rating 
decision following an August 1992 VA examination which added 
post-traumatic stress disorder to the veteran's psychiatric 
diagnoses.  A 30 percent rating was assigned.  Symptoms of 
post-traumatic stress disorder as listed on the report from 
the August 1992 VA examination included nightmares (of the 
in-service accident), depression, poor adjustment to work and 
marriage, violent outbursts and constant irritability.

A June 1993 VA examination included diagnoses on Axis I of 
organic mood disorder and post-traumatic stress disorder 
secondary to the in-service accident.  The diagnosis on Axis 
II was organic personality disorder.  The veteran complained 
about a vivid, recurrent nightmare in which he was reliving 
the in-service accident.  He indicated he was irritable, 
impatient and easily agitated, and that he was depressed with 
feeling of hopelessness and helplessness.  The veteran 
reported he had no social life, was withdrawn and had 
difficulty in getting along with others.  He also described 
poor concentration and retention and expressed no interest in 
returning to school.  The mental status examination revealed 
hostility towards the examiner by the veteran.  He was easily 
agitated, his affect was intense and his mood was angry.  No 
hallucinations or delusions were reported.  Immediate recall 
was fair as was memory for recent and remote events.  
Judgment and insight were present, and the veteran denied 
active suicidal or homicidal ideation.  The Global Assessment 
of Functioning (hereinafter GAF) score was 40, which 
corresponds to major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood. 

VA outpatient reports in May 1997 indicate that medication 
was prescribed for the veteran's psychiatric symptoms, but 
that the veteran did not want to continue with the medication 
due to its sedative effects.  The mental status examination 
revealed findings similar to that of the June 1993 
examination, and the diagnosis was dysthymia with history of 
depression.  The veteran's medication was adjusted. 

In its January 1998 remand, the Board directed the RO to 
attribute any psychiatric symptomatology contemplated by the 
rating assigned for residuals of head trauma at that time to 
the rating for post-traumatic stress disorder.  Thereafter, 
an October 1999 rating decision added "organic mood and 
personality changes" to the disability attributed to post-
traumatic stress disorder and increased the rating to 50 
percent.  

The veteran was admitted for private psychiatric treatment in 
February and March 1998.  He was brought to the facility by 
law enforcement following increased suicidal ideation 
following the termination of a romantic relationship at the 
request of his partner.  The admitting diagnosis was 
recurrent severe depression, with a GAF score of 35.  A GAF 
score of 30 is consistent with a person whose behavior is 
considerably influenced by delusions or hallucinations. 
serious impairment in communication or judgment or an 
inability to function in almost all areas.  Following 
treatment with medication during this hospitalization, the 
veteran's mood at discharge was stable, and he denied 
suicidal or homicidal ideation.  The diagnosis upon discharge 
was moderate recurrent depression, and the GAF score was 50, 
which represents serious psychiatric symptomatology or 
serious impairment in social, occupational or school 
functioning.  The veteran was admitted for an additional 
overnight psychiatric admission later in March 1998 with 
evidence of suicidal ideation, although upon discharge from 
this facility denied suicidal or homicidal ideation.  
Medication for the veteran's psychiatric symptomatology was 
continued, and the veteran was advised to attend after care 
programs. 
 
The veteran was admitted for inpatient VA psychiatric 
treatment in June and July 1999, with the veteran describing 
worsening depression accompanied by insomnia, feelings of 
worthlessness, guilt, and passive death wishes.  Following 
treatment with psychiatric medication, the veteran's symptoms 
improved, and depression was said to have been in remission 
upon discharge from this facility.  The GAF score was listed 
as 21-30.  A GAF score of 20 represents a level of disability 
in which there is some danger of hurting oneself or others, 
an occasional failure to maintain personal hygiene or gross 
impairment in communication.  The veteran underwent an 
additional overnight psychiatric inpatient admission in July 
1999 following a dispute with his fiancée after she told him 
their relationship was over.  Upon discharge, the diagnosis 
was depression in partial remission.  The GAF score at that 
time was 60, which is indicative of moderate psychiatric 
symptoms or moderate difficulty in social, occupational or 
school functioning.  

The veteran was afforded a general psychiatric examination in 
February 2000, and the psychiatrist who conducted this 
examination reviewed the pertinent psychiatric records.  Upon 
mental status examination, the veteran was observed to have 
moderate impairment of thought processes and communication 
and the veteran was initially uncooperative and hostile.  No 
delusions or hallucinations were reported and no 
inappropriate behavior was demonstrated.  There were no 
suicidal or homicidal thoughts, and it was indicated the 
veteran has the ability to maintain minimal personal hygiene 
and other basic activities of daily living.  The veteran was 
oriented to person, place and time.  There was moderate 
impairment of short term and long term memory.  No 
ritualistic behavior that interfered with routine activities 
was demonstrated, although it was indicated the veteran was 
"obsessed" with the in-service accident, which the veteran 
stated included a physical beating.  Rate and flow of speech 
was sometimes slow.  No evidence of panic attacks was 
demonstrated.  It was indicated that the veteran's post-
traumatic stress disorder resulted in the following symptoms:  
sleep impairment, moderate impulse control, irritability, 
outbursts of anger and moderate concentration problems.  The 
veteran was also said to have anxiety and depression. 

Following the examination, the diagnoses on Axis I were 
organic mood disorder due to head trauma and post-traumatic 
stress disorder, and the diagnosis on Axis II was organic 
personality disorder due to head trauma.  The GAF score was 
58, but the psychiatrist noted that the veteran was working 
about three hours a day as a chiropractor.  With regard to 
the severity of the symptomatology attributed solely to post-
traumatic stress disorder, the examiner stated that these 
symptoms were moderate in severity and resulted in moderate 
impairment of social and occupational functioning.  The 
veteran still had nightmares and flashbacks of the in-service 
trauma.  These symptoms were said to result in the veteran 
being irritable and easy to anger and to interfere with his 
ability to get along with others.  

As for the symptomatology attributed to the veteran's organic 
mood and personality disorder, the examiner stated that the 
veteran was moderately impaired due to moderate depression, 
anxiety, mood swings, emotional lability and sleep 
impairment.  It was also noted that the veteran had moderate 
cognitive problems including moderate problems with memory.  
The examiner estimated the GAF score resulting from both the 
post-traumatic stress disorder and organic mood and 
personality disorders as 58, and noted that the veteran could 
not work full-time as a chiropractor because of concentration 
problems secondary to these psychiatric disorders.  The 
examiner recommended a neurological examination to address 
the veteran's complaints of headaches, dizziness and post 
concussion syndrome. 

Also of record is a report from an evaluation by a VA 
psychiatric resident conducted in June 2001.  The diagnostic 
impression was depression, not otherwise specified, which the 
examiner stated was possibly related to his skull fracture.  
He also stated that the veteran had mood lability that may be 
related to the head trauma.  Also diagnosed was post-
traumatic stress disorder, by records.  The GAF score was 70, 
which is indicative of an individual with mild psychiatric 
symptomatology or some difficulty in social, occupational or 
school functioning but who is otherwise generally functioning 
pretty well and has some meaningful interpersonal 
relationships.  The veteran was said to not appear 
significantly depressed or anxious, and his symptoms were 
said to have been well-controlled with medication.  

Applying the pertinent legal criteria to the facts listed 
above, the Board finds that the criteria for a rating in 
excess of 50 percent for post-traumatic stress disorder under 
either the old or new criteria are not met.  The most 
pertinent evidence in making this determination is the most 
recent clinical evidence of record, particularly the GAF 
scores following the February 2000 and June 2001 examinations 
of the veteran.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
These scores do not represent the "severe" impairment in 
the ability to obtain or retain employment required for a 70 
percent rating under the old criteria.  In this regard, there 
is evidence that the veteran has been able to work, albeit 
part-time, as a chiropractor. 

As for a rating in excess of 50 percent under the new 
criteria, the most recent clinical evidence does not reflect 
evidence of suicidal ideation; obsessional rituals, speech 
that is intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  While the recent clinical evidence reflects some of 
the listed symptomatology for or a 70 percent rating under 
the new criteria, to include impaired impulse control, the 
GAF scores following the most recent examinations are not so 
severe as to equate with the complete inability to establish 
or maintain relationships.  

In making the above determination, the Board has considered 
the contentions submitted by and on behalf of the veteran 
asserting that his psychiatric disability has so interfered 
with his ability to work as a chiropractor that increased 
compensation is warranted.  However, the Board finds the 
probative value of this evidence to be outweighed by the more 
objective clinical evidence of record, particularly that 
contained in the reports from the most recent examinations.  
See Francisco, 7 Vet. App. at 55 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that marked interference with employment due to 
the veteran's service-connected post-traumatic stress 
disorder is not demonstrated, nor is there any other evidence 
that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).

While the record does reflect treatment rendered at more than 
one psychiatric hospitalization, the veteran has responded 
well to this treatment, and the evidence of record suggests 
that the veteran's psychiatric symptoms are well-controlled 
when he is compliant with medication.  Moreover, there is no 
indication that the symptoms of the veteran's post-traumatic 
stress disorder are such as to render the regular schedular 
standards impractical.  Higher ratings are available under 
both the new and the old rating criteria.

III.  Residuals of Head Trauma

Under DC 8045, brain disease due to trauma resulting in 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  (Emphasis added).  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under DC 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2001).  

As indicated in the previous section, the veteran was 
involved a motorcycle accident during service in which he 
sustained a skull fracture and cerebral concussion.  Also 
referenced was a possible post-traumatic temporal lobe 
seizure disorder.  Following separation from service, the 
veteran was hospitalized at a VA medical facility from 
February 1980 to March 1980.  These reports indicate that the 
veteran had been suffering from headaches, dizziness, and 
visual disturbances since the in-service accident.  He also 
complained about losing his senses of taste and smell since 
the accident.  A routine EEG conducted during the 
hospitalization was within normal limits, and a sleep 
deprived EEG showed possible spikes.  A CAT scan was normal 
except fore slight asymmetry in the ventricular system.  The 
impression was possible temporal lobe seizures resulting from 
the in-service trauma.  No specific treatment was prescribed.  

Thereafter, a February 1981 rating decision granted service 
connection for a disability listed as "S/P head trauma with 
cerebral concussion, headaches, partial anosmia and loss of 
taste." Following a temporary 100 percent rating for the 
hospitalization, a 10 percent rating was assigned.  The 
disability at issue was listed differently by a September 
1983 rating decision, which characterized it as "status post 
traumatic brain disease with fine tension headaches."  The 
10 percent rating was continued under DC 8045. 

The most recent pertinent clinical evidence is contained on 
reports from an August 1992 VA cranial nerve examination.  
These reports indicated that EEGs on at least two occasions 
were negative.  Upon examination at that time, there was 
complete anosmia in both nostrils with loss of taste related 
thereto.  Visual acuity was 20/20 in both eyes and visual 
fields were full bilaterally.  There was no diplopia although 
the veteran reported having double vision from time to time.  
He also reported that he hears sounds similar to a watch 
ticking and rubbing of fingers in each ear.  Trigeminal 
nerves one through three were intact, there was no facial 
asymmetry and there was a good gag reflex bilaterally.  The 
motor examination was normal, except for residuals of a leg 
injury sustained in the in-service automobile accident.  No 
sensory deficits were demonstrated and reflexes were intact.  
The impression that followed the examination indicated that 
the veteran's anosmia was "almost certainly" related to the 
in-service trauma, as were the headaches and seizure disorder 
"although all EEG's to date have been normal." 

Following the August 1992 VA examination, a December 1992 
rating decision continued a 10 percent rating for "S/P head 
trauma with headaches and dizziness" under DC 8045-9304.  
Separate 10 percent ratings were assigned fore loss of taste 
and loss of smell.  A January 1996 rating decision increased 
the rating under DC 8045-9304 to 30 percent, and listed the 
service connected disability as "Status Post Head Trauma 
with Skull Fracture and Concussion with Organic Personality 
Syndrome and Organic Mood Syndrome."  As indicated in the 
previous section, the Board in its January 1998 remand 
directed the RO to attribute any psychiatric impairment 
reflected in this rating to post-traumatic stress disorder.  
Accordingly, the service-connected disability was listed in 
an October 1999 rating decision as "residuals of head trauma 
to include subjective complaints of headaches and dizziness 
and seizures," and assigned a 10 percent rating.  

While the veteran has, on more than one occasion, been 
scheduled for a VA neurological examination as recommended by 
physicians, he has failed to report to any such examination 
since 1992.  Under these circumstances, the claim for an 
increased rating for residuals of head trauma must be 
evaluated on the basis of the evidence that is of record.  
See 38 C.F.R. § 3.655(b). 

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that a rating in excess of 10 
percent is not warranted.  As the 1992 VA neurological 
examination showed no neurologic deficits and there is 
otherwise no evidence of any current neurologic residuals of 
head trauma, the disability is to be rated based on 
subjective complaints such as headaches and dizziness.  There 
is no evidence that this symptomatology is accompanied by 
multi-infarct dementia.  As such, a rating in excess of 10 
percent is not assignable due to the fact that a rating in 
excess of 10 percent is specifically precluded by these 
provisions in the absence of multi-infarct dementia.    

In making the above determination, the Board has considered 
the contentions of the veteran and his representative, as 
well as the pertinent clinical history as required by 
Schafrath.  In short, however, the provisions of DCs 8045-
9304 are controlling, and a rating in excess of 10 percent 
cannot therefore be assigned.  There is also no evidence that 
residuals of head trauma includes such unusual disability as 
to warrant an extraschedular evaluation under the provisions 
of 38 C.F.R. § 3.321(b)(1).  




IV. Total Disability Rating for 
Compensation based on Individual 
Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2001).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2001).

Service connection is in effect for post-traumatic stress 
disorder, rated as 50 percent disabling; a fracture of the 
right femur, rated as 20 percent disabling; residuals of head 
trauma, loss of taste, loss of smell, tinnitus, and chronic 
low back pain syndrome, each rated as 10 percent disabling; 
and limitation of flexion of the right knee, rated 
noncompensable.  The combined service-connected disability 
rating is 80 percent.  Thus, as the combined service 
connected rating is over 70 percent, the resolution of this 
issue hinges on whether the veteran's service-connected 
disabilities render him "unable to secure or follow a 
substantially gainful occupation."  See 38 C.F.R. § 4.16(a) 
(2001).  Relevant to this determination are the provisions of 
38 C.F.R. § 3.340, which provide that a total disability will 
be considered to exist when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.

On an application for a total disability rating for 
compensation based on individual unemployability (VA Form 21-
8940) filed in July 2001, the veteran reported that he had a 
college degree and worked as a chiropractor from 1996 to 
2001.  He also noted on this document and another statement 
received in August 2001 that he became too disabled to work 
in May 2001.  The veteran also indicated in this August 2001 
statement that he worked for 20 to 25 hours per week in 2000 
and 10 to 15 hours per week in 2001 before he could no longer 
work.  

As reported in the section addressing the issue of 
entitlement to an increased rating for post-traumatic stress 
disorder, there are some clinical reports indicating that the 
veteran's psychiatric disorder has resulted in some 
impairment in his ability to work in his profession as a 
chiropractor.  The GAF scores accompanying the most recent 
psychiatric examinations, however, would not support a 
conclusion that his psychiatric symptoms render him 
unemployable.  Also, in contradiction to the veteran's 
assertion that he last worked in May 2001, a June 2001 social 
work service report reflects the veteran reporting that had 
last worked on June 26, 1991.  This report reflects the 
veteran stating that he had owned his chiropractic practice 
for the previous three years, and that he was "concerned" 
that he might not be able to continue work because of health 
reasons.  He indicated that he felt pressure to work to 
support his wife and stepchildren.  The veteran also stated 
that he resumed working after he had been on Social Security 
Disability from 1990 to 1997.   He stated that he enjoyed 
working, but expressed an intention to apply again for Social 
Security benefits because working was "simply becoming too 
difficult."  

Given the estimations of the veteran's industrial impairment 
as reflected in the most recent GAF scores, the veteran's 
educational background, which includes the attainment of a 
college degree, and his work experience in the chiropractic 
profession, the Board finds that a fair reading of the 
evidence of record does not lead to the conclusion that the 
veteran is precluded from securing and following a 
substantially gainful occupation.  In short, while the 
clinical evidence and other evidence of record demonstrates 
that there is some impairment in the ability of the veteran 
to work due to his psychiatric disability, there is 
conflicting evidence from the veteran himself as to the 
degree to which he is able to work, and the Board simply 
finds insufficient evidence to conclude that all gainful 
employment is precluded.  To this end, it is noted that for 
the veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor from 
which it cannot be reasonably concluded that gainful 
employment is possible.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993) (for a veteran to prevail on claim based on 
unemployability, it is necessary that record reflect some 
factor which places claimant's case in different category 
that other veterans with equal rating of disability).  The 
veteran's service-connected disabilities are simply not so 
severely disabling as to render the average person similarly 
situated to the veteran unable to secure and follow 
substantially gainful employment, nor does the evidence of 
record reflect that this condition would render him 
individually unable to follow a substantially gainful 
occupation.

The Board has noted that, in addition to his psychiatric 
disability, which does cause industrial impairment, the 
veteran, as noted, is service connected for loss of taste and 
smell, for tinnitus, and for orthopedic disorders that 
include low back pain, rated 10 percent, and residuals of a 
fracture of the right femur, rated 20 percent disabling.  The 
evidence does not show that these non-psychiatric disorders 
have a particularly significant impact so as to prevent the 
veteran from working as a chiropractor.

In reaching the above conclusion, the Board has considered 38 
C.F.R. §§ 3.321(b), and 4.16(b), which provide that, to 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment as to 
render impractical the application of regular schedular 
standards.  In this case, the Board finds that the evidence 
in its entirety does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of regular schedular standards.  Therefore, the 
Board finds that the veteran is not entitled to a total 
evaluation under the provisions of 38 C.F.R. § 3.321 or 
4.16(b).




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder with organic mood and personality 
changes is denied. 

Entitlement to a rating in excess of 10 percent for residuals 
of head trauma, to include subjective complaints of 
headaches, dizziness and seizures, is denied. 

Entitlement to a total disability rating for compensation 
based on individual unemployability is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

